Citation Nr: 0516463	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  99-18 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to June 
1992.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a June 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In May 2002, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A copy of the transcript of that hearing is in the 
claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  Diabetes mellitus was not present in service or 
manifested within one year of service, and is not shown to be 
related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
June 2001 that told the veteran what was necessary to 
substantiate the claim.  In addition, by virtue of the rating 
decisions on appeal, the statement of the case (SOC) and the 
Supplemental Statement of the Case (SSOC), he was provided 
with specific information as to why his claim seeking 
entitlement to service connection for diabetes mellitus was 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's June 2001 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a February 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, private medical records, 
private medical opinions, VA medical opinions, and obtain an 
independent medical opinion.  The veteran has not indicated 
that there is additional evidence available.  There is no 
indication that there is more information or medical evidence 
to be found with respect to the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran has argued that his diabetes was initially 
manifested in service.  His service medical records do show 
several lab test results of elevated glucose.  Serum glucose 
tests dated December 9, 1991, December 13, 1991, and December 
19, 1991, indicate findings of 129 mg/dL, 120 mg/dL, and 135 
mg/dL, respectively; a normal range of 60-110 mg/dL is 
indicated on the test reports.

In a statement dated in August 2000, Dr. R. Casper, a private 
physician, noted that the veteran had been diagnosed with 
non-insulin dependent diabetes as of January 1998.  Dr. 
Casper also noted that the veteran "was discharged from 
service on June 10, 1992 and has an abnormal fasting blood 
sugar dated December 9, 1991.  It is well documented that 
non-insulin dependent diabetics have documented insulin 
resistance years prior to diagnosis. . . . the [veteran] 
clearly carried the diagnosis of glucose intolerance on 
December 9, 1991, and should have had a glucose tolerance 
test at that time to confirm the evidence of diabetes."  Dr. 
Casper indicated that he agreed with a statement from another 
physician, Dr. K. Chenault, dated in February 1999.  In that 
earlier statement, Dr. Chenault indicated that she was 
"convinced that the occult diabetes which we identified on 
your initial work-up plays a significant role [in disability 
resulting from meralgia paresthetica].  Since I have received 
the records from your blood evaluation done while you were 
still in service on December 9, 1991, I find that your 
elevated glucose studies at that time are consistent with 
your current diagnosis of diabetes.  I feel confident that 
your diabetes had started by that time and was merely 
undiagnosed."

In a statement dated later in February 1999, Dr. L. Abel 
noted the lab reports of December 9, 1991 and December 13, 
1991, and observed that neither form indicated whether the 
blood at that time was drawn while the veteran was fasting.  
Dr. Abel pointed out that, if these were not fasting blood 
sugars, then they could be entirely normal results; if the 
values were fasting blood sugars, then they would be elevated 
and suggestive of impaired glucose tolerance, which he 
described as "a condition that can be thought of as between 
normal blood sugar and diabetes."

In contrast, the record contains opinions from a VA 
physician, Dr. Pyle.  Dr. Pyle indicated in May 1999 and 
October 1999 that based on the blood sugar level records in 
service in December 1991, he was unable to make a diagnosis 
of diabetes mellitus existing in service.  Dr. Pyle reviewed 
the three in-service blood tests again in October 2001 and 
stated that the veteran had two elevated blood sugars, and 
one that is borderline.  He offered his opinion that a 
diagnosis could have been made in 1991 of glucose 
intolerance, but he could not make a diagnosis of definite 
diabetes based on the three blood sugar results.

Faced with some conflict in the record, the Board sought an 
independent medical opinion.  Dr. E. Chin, Associate 
Professor of Medicine, and endocrinologist, reviewed the 
claims folder and the blood sugar test results from 1991 and 
January 1992.  Dr. Chin stated that in 1991 and 1992, the 
veteran's only glucose level labeled as fasting is 130 mg/dL.  
The other glucose levels are less than 140 mg/dL.  According 
to Dr. Chin, these values would not have met the criteria for 
a diagnosis of diabetes mellitus at the time.  Dr. Chin 
stated that the veteran would have met the criteria for 
impaired glucose tolerance, however, he noted that this is 
not synonymous with diabetes mellitus.

Based on the above, the Board finds that there is no 
indication that the veteran was diagnosed with diabetes in 
service, or suffered from diabetes in service.  The Board 
notes that none of the medical opinions state that the 
veteran actually had diabetes in service, only that there was 
some indication of a pre-diabetic condition.  Based on his 
expertise and training, the Board places more weight on Dr. 
Chin's opinion that the veteran did not meet the criteria for 
a diagnosis of diabetes in service.  Additionally, as Dr. 
Abel noted, it is possible that the veteran's glucose levels 
were actually normal if they were not taken after fasting.  
The veteran's wife has stated that the testing was done after 
fasting, but it is not clear from the test results 
themselves.  Dr. Pyle stated that he was unable to make a 
diagnosis of diabetes based on the in-service test results, 
and Dr. Casper and Chenault both stated only that there were 
additional tests that should have been done or that the 
veteran had some early indications of diabetes.  Since there 
was no diagnosis in service or indication that the veteran 
was suffering from diabetes while in service, the Board 
cannot grant direction service connection for diabetes 
mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  The Board acknowledges the veteran's belief that his 
disability is related to service, but as a layperson, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu, 2 Vet. App. 492 (1992).  Therefore, 
direct service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Certain enumerated diseases, such as diabetes, may be 
presumed to be service connected if they are manifested to a 
degree of 10 percent or more within one year of leaving 
service. 38 C.F.R. § 3.307, 3.309 (2004).  The veteran's 
diabetes mellitus also cannot be presumed to be service-
connected as a chronic disease.  In order for service 
connection to be presumed the veteran's disability must have 
become manifest within one year of discharge.  The medical 
evidence in the claims folder indicates that diabetes was 
first diagnosed in 1998 which is six years after the veteran 
left service.  There is no competent credible evidence that 
the veteran was diagnosed with diabetes mellitus within one 
year of his discharge in 1992 or that symptoms of the disease 
were present to the required degree within one year.  
Therefore, service connection may not be presumed.  38 C.F.R. 
§ 3.307, 3.309 (2004).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied..



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


